Citation Nr: 1645753	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-08 858	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease prior to May 22, 2014.

2.  Entitlement to an initial rating in excess of 40 percent for right upper extremity impairment associated with Parkinson's on or after May 22, 2014.

3.  Entitlement to an initial rating in excess of 30 percent for left upper extremity impairment associated with Parkinson's disease on or after May 22, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from February 1967 to October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for Parkinson's disease and assigned an initial 30 percent rating, effective June 6, 2008, the minimum rating for that disability.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004.  The appellant appealed the initial rating assigned.  

Before the appeal was certified to the Board, in a September 2015 determination, the RO in Phoenix, Arizona, increased the rating for the appellant's Parkinson's disease, assigning a 40 percent rating for right upper extremity impairment associated with Parkinson's and a separate 30 percent rating for left upper extremity impairment associated with Parkinson's disease, effective May 22, 2014.  

Although a higher disability rating was granted for the appellant's service-connected Parkinson's disease, the issue remained in appellate status, as the maximum schedular rating was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As set forth below, however, in a January 2016 statement, the appellant indicated that he was satisfied with the RO's determination and wished to withdraw his appeal.  Under these circumstances, the matter is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, those issues have been dismissed below.



FINDING OF FACT

On January 13, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


